Citation Nr: 0108599	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  98-12 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a higher evaluation for post-concussive 
headaches, currently evaluated as 10 percent disabling.

3.  Entitlement to a higher evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1954.  His service personnel records establish that 
he was awarded a Purple Heart for injuries sustained in 
combat with the enemy in Korea during the Korean crisis. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection and 
assigned 10 percent disability ratings for post-concussive 
headaches and PTSD.  Service connection and a noncompensable 
rating were established for shell fragment wound scars of the 
left leg.  Service connection for postoperative residuals of 
a laminectomy of the lumbar spine with radiculopathy to the 
hips and legs; tinnitus; hearing loss; a neck disorder with 
radiculopathy to the shoulders and arms, a lung disorder 
secondary to pneumonia; and degenerative joint disease were 
denied as not well grounded.  Service connection was also 
denied for defective vision/glaucoma.

The veteran filed a timely notice of disagreement with 
respect to the July 1996 decision, but was not issued a 
statement of the case until June 1998.  Accordingly, his 
August 1998 VA Form 9, Appeal to the Board, is considered to 
have been timely filed.  See 38 C.F.R. § 20.302(b) (2000).

In his August 1998 VA Form 9, the veteran indicated that he 
wished to withdraw his appeal as to all issues except those 
listed on the title page of this decision.  See Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).  Therefore, contrary to the assertions set forth in 
the February 2001 Informal Hearing Presentation, the issue of 
entitlement to service connection for tinnitus is no longer 
in appellate status.

The Board has re-characterized the issues concerning the 
evaluation of the veteran's post-concussive headaches and 
PTSD claims in order to comply with the opinion by the United 
States Court of Appeals for Veterans Claims (CAVC or Court) 
in Fenderson v. West, 12 Vet. App. 119 (1999).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

However, in view of the facts presented, it is the Board's 
opinion that, before the RO undertakes to re-adjudicate the 
veteran's claims, additional development of the record will 
be required.

i.  Hearing Loss

The liberalizing evidentiary standards set forth in 38 
U.S.C.A. § 1154(b) (West 1991) and its corresponding 
regulatory section, 38 C.F.R. § 3.304(d) (2000), are 
applicable in this case as the evidence of record clearly 
establishes that the veteran sustained injuries as a result 
of being in close proximity to enemy mortar shell fire for 
which he was awarded a Purple Heart.  As such, his assertions 
as to having experienced acoustic trauma in service must be 
accepted.

The Court has ruled that the fulfillment of the statutory 
duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully-informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Although 
the veteran's June 1996 audiological examination report 
reflects the presence of bilateral sensorineural hearing 
loss, the examiner provided no opinion whatsoever as its most 
probable etiology.  Clearly, additional development is 
required.

ii.  Evaluation of Post-Concussive Headaches & PTSD

In this case, the veteran the Board observes that the veteran 
was last afforded VA examination with respect to his service-
connected post-concussive headaches and PTSD in June 1996, 
almost 5 years ago.  As the medical evidence submitted since 
that time is inadequate for the purpose of determining the 
current nature and severity of this disorder, the Board finds 
that additional assistance is necessary.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (where an appellant claims 
a condition is worse than when "originally rated," and the 
evidence available is "too old" for an adequate evaluation of 
the appellant's current condition, VA's duty to assist 
includes providing a new examination).

Further, the Board notes that on November 7, 1996, various 
amendments became effective as to sections of the VA Schedule 
for Rating Disabilities pertaining to Mental Disorders.  The 
Court has held that, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of the 
VA to do otherwise and the Secretary did so.  Karnas, 1 Vet. 
App. at 313 (1991). Because Congress has not provided 
otherwise in this particular instance and the veteran filed 
his claim prior to the regulatory revision, the Board 
concludes that his claim should be reviewed under both the 
"old" and "new" rating criteria.  Id.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed disorders, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies should then be requested.  
Efforts to obtain these records should 
also be documented and any evidence 
received in response thereto should be 
associated with the claims folder.

2.  The RO should arrange for the veteran 
to be accorded VA otolaryngological and 
neurological examinations in order to 
assess the most probable pathology of his 
hearing loss, as well as the nature and 
severity of his service-connected post-
concussive headaches.  The claims folder, 
including a copy of this remand decision, 
should be made available for review by 
each examiner in conjunction with their 
examination. All indicated x-rays, tests 
and special studies, to include 
audiometric evaluation with Maryland CNC 
testing, should be done.

The otolaryngological examiner is asked 
to indicate whether it is more likely, 
less likely or as likely as not that the 
veteran's current bilateral sensorineural 
hearing loss is proximately due to or the 
result of his exposure to acoustic trauma 
during the Korean Conflict.

The neurological examiner, in turn, is 
specifically requested to provide a 
detailed clinical history of the 
veteran's post-concussive headache 
episodes, including length, frequency and 
severity of those episodes.  An opinion 
as to how the veteran's headache disorder 
affects his employability is requested.

In all cases, a discussion of the salient 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.  The examination reports should 
then be associated with the veteran's 
claims folder.

3.  The RO should also schedule the 
veteran for a VA mental disorders 
examination by a qualified physician who, 
if available, has not previously examined 
him.  All indicated tests, including 
appropriate psychological studies with 
applicable subscales, must be conducted. 
The claims folder, including a copy of 
this remand decision, should be also made 
available for review by this examiner in 
conjunction with the examination.  The 
examiner is asked to initially 
differentiate between the veteran's 
impairment due to his service-connected 
PTSD, and that due to his other 
nonservice- related mental disorders.  To 
this end, the examiner should integrate 
the previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.  The 
examiner should identify diagnostically 
all symptoms and clinical findings which 
are manifestations of the veteran's 
service-related disorder(s), and render 
an opinion for the record as to the 
degree to which those specific symptoms 
and findings affect the veteran's ability 
to establish and maintain effective and 
favorable relationships with people 
(social impairment), and the degree to 
which they affect his reliability, 
productivity, flexibility, and efficiency 
levels in performing occupational tasks 
(industrial impairment).  Based upon a 
review of the record and the examination, 
the examiner should provide a Global 
Assessment of Functioning Score (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities, indicating the level of 
impairment produced by the service-
related mental disorder(s).  It is 
imperative that the examiner also 
provides a definition of the GAF score.  
A discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.

4.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 
106-475 is completed with respect to these 
issues.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

5.  The RO should then re-adjudicate the 
veteran's remaining hearing loss, post-
concussive headache and PTSD claims.  To 
this end, consideration should be given to 
any additional applicable laws and 
regulations, including the revised VA 
General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130, effective 
November 7, 1996) and the analytical 
framework provided by the Court in 
Fenderson, supra.  If any of the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examination may result in the denial of one or more of his 
claims.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




